1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     RUSSELL N. HASEGAWA,         ) No. 2:19-cv-002953-JDE
12                                )
           Plaintiff,             )
13                                ) JUDGMENT OF REMAND
                 v.               )
14                                )
     ANDREW SAUL, Commissioner of )
15   Social Security,             )
                                  )
16         Defendant.             )
                                  )
17
18         Pursuant to the Order of Remand based upon the parties’ Stipulation to
19   Voluntary Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry
20   of Judgment (Dkt. 37, “Stipulation of Remand”) and for good cause shown,
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
22   above-captioned action is remanded to the Commissioner of Social Security for
23   further proceedings consistent with the Stipulation of Remand.
24
25
26   DATED: October 16, 2019
27                                             JOHN D. EARLY
                                               United States Magistrate Judge
28
